DETAILED ACTION
This office action is responsive to the amendment filed 12/21/2020.  As directed, claims 1, 7, and 19 have been amended, claims 2 and 11 were previously canceled, and no claims have been added.  Thus, claims 1, 3-10, and 12-19 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figs. 4, 5, 7, and 8 should be provided with brackets or other connecting line to connect the separated parts and the separated parts in fig. 9 should be provided with separate figure numbers.  Further figs. 4, 5, 7, 8, and 9 include floating markings (i.e. numbers and letters) which appear random and are unclear.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-10, 12, 13, 16, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chodkowski (WO 2013/144797) See Patent # 9,802,017.
Regarding claim 1, Chodkowski discloses a customized sealing member (24) for a customized mask (4), the customized mask comprising a support member (20) , the customized sealing member (24) being manufactured by the process of: generating surface geometry data (i.e. 74) of a face of a patient (page 7 1st full paragraph), the surface geometry data (74) corresponding to and representing a surface geometry of the face of the patient (page 7 1st 
Regarding claim 3, Chodkowski discloses the process further comprises the step of: generating customization data (i.e. 76) based on the surface geometry data (74), the directing apparatus being shaped based on the customization data (page 8 lines 1-5, 10-25).
Regarding claim 4, Chodkowski discloses the surface geometry data (74)  has first data representing a localized region (i.e. nose/mouth) of the surface geometry (page 8 lines 1-15 discloses discrete data for characterizing contours of the face); wherein the process further includes the step of: generating customization data (76) using the surface geometry data (page 8 lines 1-25), the customization data representing a curvilinear indicia (fig. 6 shows the curvilinear 
Regarding claim 5, Chodkowski discloses positioning the inner directing portion (86) a predetermined distance internal from the curvilinear indicia (fig. 8 shows a predetermined distance; page 10 last paragraph); and positioning the outer directing portion (84) a predetermined distance external from the curvilinear indicia (page 10 last paragraph).
Regarding claim 6, Chodkowski discloses wherein the curvilinear indicia (fig. 6) has a first circumferential length (circumferential length); and wherein the customized sealing member (24) has a second circumferential length the same as the first circumferential length (as shown the cushion 24 is formed according to the outline indicia; fig. 10).
Regarding claim 7, Chodkowski discloses wherein the surface geometry data (74) has first data representing a localized region of the surface geometry (page 8 lines 1-15 discloses discrete data for characterizing contours of the face); and wherein the process further comprises the steps of: employing the first data to generate customization data representing a curvilinear indicia (outline; fig. 6, page 8 lines 10-25, page 9 last 10 lines); and
employing the customization data to generate second data representing each respective set of first coordinates (page 10 lines 1-20) and third data representing each respective set of second coordinates (page 10 lines 1-20).
Regarding claim 8, Chodkowski discloses wherein the surface geometry data (74) has first data representing a localized region of the surface geometry (page 8 lines 1-15 discloses discrete data for characterizing contours of the face); wherein the inner directing portion (86) st paragraph disclose that the mold elements 94 can rotate as rollers) ; wherein the outer directing portion (84) comprises a second plurality of rollers (90)  each having a set of second coordinates (page 10 lines 1-30); and wherein the process further comprises the steps of: employing the first data to generate to generate second data representing each respective set of first coordinates (page 10 lines 1-20) and third data representing each respective set of second coordinates (page 10 lines 1-20).
Regarding claim 9, Chodkowski discloses wherein each respective set of first coordinates and each respective set of second coordinates is a corresponding set of three-dimensional coordinates (page 10 last paragraph); and wherein each of the first plurality of rollers (94) and the second plurality of rollers (90) comprises a respective body portion (clerical portion)  and a respective shelf portion (92, 88)  extending outwardly from the respective body portion (as shown in figs 8 and 9, the shelf is perpendicular to the cylindrical body).
Regarding claim 10, Chodkowski discloses generating the second data and the third data such that each respective set of first three-dimensional coordinates and each respective set of second three-dimensional coordinates is spaced a corresponding predetermined distance in a corresponding predetermined direction from the localized region (page 10 last paragraph discloses spacing and directing the mold elements to match a particular contour and configuration of a face including direction and distance from the user’s face/nose/mouth).
Regarding claim 12, Chodkowski discloses the stock of material (78)  further comprises a coupling portion (top portion) disposed opposite the end portion (underside/inner); wherein, when the end portion (inner end) moves around the inner directing portion (86), the coupling portion (top/outer end)  moves toward the inner directing portion (as shown in fig. 8, 
Regarding claim 13, Chodkowski discloses when the stock of material (78) is inserted between the inner directing portion and the outer directing portion, the stock of material maintains a uniform cross-sectional profile (as shown in fig. 8, the cross section is uniform thickness).
Regarding claim 16, Chodkowski discloses a customized mask (4) comprising: the customized sealing member (24) and a support member (200 coupled to the customized sealing member.
Regarding claim 17, Chodkowski discloses the customized sealing member (24) has a planar portion (46) and a cylindrical-shaped portion (44) extending from the planar portion; wherein the planar portion (46) is coupled to the support member (20); and wherein the cylindrical shaped portion (44) is structured to engage and provide a seal with the face of the patient.
Regarding claim 19, Chodkowski discloses a  method of manufacturing a customized sealing member (4444993-) for a customized mask-4399493-), the customized mask comprising a support member (493994-), the method comprising the steps of: generating surface geometry data (i.e. 74) of a face of a patient (page 7 1st full paragraph), the surface geometry data (74) corresponding to and representing a surface geometry of the face of the patient (page 7 1st full paragraph discloses the face shape); providing a directing apparatus (82) shaped according to the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chodkowski in view of Boussignac (FR 2,988,003) see abstract translation.
Regarding claim 14, Chodkowski discloses the stock of material (78)  has an elongated planar portion (46) and an elongated cylindrical shaped portion (44) extending from the planar portion (46); wherein the planar portion (46)  is structured to be coupled to the support member (20) but does not specifically disclose the cylindrical-shaped portion has a thru hole extending longitudinally there through; and wherein the cylindrical-shaped portion is structured to engage and provide a seal with the face of the patient.  However, Boussignac discloses the cylindrical-
Regarding claim 15, the modified Chodkowski discloses the material has a plurality of edge portions (inner edges) each defining a perforation (perforations into the through hole cavity; see abstract lines l-5 of Bousiiganc); and wherein each respective perforation is in fluid communication with the thru hole-(as shown, the perorations allow fluid to enter the through hole to inflate the lip; abstract lines 1-5) of Boussignac).
Regarding claim 18, the modified Chodkowski discloses wherein the customized sealing member (12) has a plurality of perforations (upper and lower perforations); wherein the support member comprises a nose bridge region (nose region) and a chin region (chin region) disposed opposite the nose bridge region; wherein the nose bridge region comprises a first retaining portion (11a)), a second retaining portion (13), and a first shelf portion (center V region, i.e. adjacent 13) extending between the first and second retaining portions; wherein the first and second retaining portions (11a, 11b) and the first shelf portion (center V) each engage the customized sealing member (12) (as shown all operationally and at least indirectly engage the seal); wherein the first shelf portion (V) has a recessed channel portion (center of the V shape); wherein the chin region comprises a third retaining portion (11a), a second shelf portion (Center V) extending from the third retaining portion and a third shelf portion (11b) spaced from the second shelf portion; wherein each of the third retaining portion and the second shelf portion .

Response to Arguments









Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 
Applicant argues on page 12 1st full paragraph that Chodkowski does not disclose rollers.  Examiner respectfully disagrees.  Chodkowski teaches on page 11 1st paragraph that the mold elements 94 can rotate as rollers.  Thus, Chodkowski teaches this limitation as claimed.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LaToya M Louis/Primary Examiner, Art Unit 3785